Citation Nr: 1726901	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a skin rash, diagnosed as eczema and dermatitis. 

3.  Entitlement to service connection for herpes zoster (claimed as herpes simplex). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in February 2016 and November 2016 when it was remanded for further development.  The case has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's hepatitis C is etiologically related to service.

2.  The evidence of record is in relative equipoise as to whether the Veteran's skin rash, diagnosed as dermatitis and eczema, is etiologically related to service. 

3.  The Veteran does not have herpes zoster or herpes simplex.




CONCLUSIONS OF LAW

1.  The Veteran's hepatitis C was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2016).

2.  The Veteran's skin rash, diagnosed as dermatitis and eczema, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Herpes zoster or herpes simplex was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has determined that service connection is warranted for the Veteran's hepatitis C and a skin rash diagnosed as dermatitis and eczema.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claims.  

With respect to the claim for herpes zoster and/or herpes simplex, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the remand orders of the Board.  In response to the Board's February and November 2016 remands, updated records of VA and private treatment were obtained and added to the claims file.  Additional efforts were also made to procure other private records identified by the Veteran.   In January 2017, two of the private facilities identified by the Veteran responded to VA's requests for information by stating that all clinical records pertaining to the Veteran were destroyed.  Regarding the Board's other remand instructions, the Veteran was provided a VA dermatological examination in March 2016 and an addendum medical opinion was obtained in January 2017.  The January 2017 VA medical opinion was responsive to the Board's remand instructions and addressed whether the Veteran's claimed disability was etiologically related to active service or his service-connected posttraumatic stress disorder (PTSD).  The examiner's opinion was fully supported by a well-explained rationale and was based on an accurate presentation of the facts.  The claim was then readjudicated in a January 2017 supplemental statement of the case (SSOC) and the Veteran waived initial RO adjudication of any subsequently received evidence.  Therefore, VA has complied with the remand orders of the Board. 


Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Hepatitis C

The Veteran contends that service connection is warranted for hepatitis C as it was incurred during active duty service.  The Veteran has specified multiple possible in-service etiologies for hepatitis C, to include unprotected sexual relations, a blood transfusion during a circumcision, and air-gun injections.  

The record establishes a current disability.  Available VA and private treatment records document a history of hepatitis C dating from April 2000 and the Veteran underwent surgery to remove a hepatic left liver mass in December 2001.  Although recent clinical records are negative for manifestations of hepatitis C, the Veteran's private physician characterized him as a "hepatitis C carrier" in February 2016.  The Board concludes these findings are adequate to establish the Veteran's exposure and diagnosis of hepatitis C.  

An in-service injury is also established.  Service treatment records clearly document the Veteran engaged in high-risk sexual activity during active duty; he was treated on several occasions for penile lesions and in November 1965 he was diagnosed with urethritis due to a positive gonococcus infection.  During a January 1967 sick bay visit, the Veteran also reported multiple episodes of sexual contact while serving in Japan.  An in-service injury is therefore established as the diagnosis and treatment for venereal disease indicates the Veteran engaged in unprotected sexual activity during active duty. 

Regarding the third element of service connection, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's hepatitis was incurred due to service.  The record does not establish any hepatitis risk factors other than the Veteran's unprotected sexual activity.  He has consistently denied any history of intravenous or other drug use and medical records associated with the February 1967 circumcision show the procedure was performed without complication and did not require a blood transfusion.   Clinical records and VA examiners who examined the Veteran and offered medical opinions in November 2014, March 2016, and January 2017 also determined that the record did not document any other hepatitis C risk factors.  Although the January 2017 VA medical opinion states that the risk of transmission of hepatitis C via sexual contact is low, any other etiologies are essentially ruled out by the lay and medical evidence of record.  The Veteran's history of unprotected sexual activity in active service remains his only documented hepatitis C risk factor. 

Service-connected benefits are not payable if a disability is the result of a Veteran's own willful misconduct; however, the residuals of venereal disease are not considered the result of willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(n), 3.301(c)(1).  Although the record does not contain a medical opinion or other objective evidence definitely linking the Veteran's hepatitis C to his unprotected sexual activity during active service, there is also no evidence establishing a different etiology for the condition.  As service treatment records document treatment for sexually transmitted diseases during active duty and this specific episode of unprotected sexual activity remains the Veteran's only hepatitis C risk factor, the Board will resolve any doubt in the Veteran's favor and conclude that service connection is warranted for hepatitis C.  See 38 U.S.C.A. § 5107(b).


Dermatitis and Eczema

The Veteran contends that he incurred a chronic skin rash during active duty that has continued intermittently since that time and is exacerbated in times of stress.  Service treatment records document numerous periods of treatment for various skin conditions-the Veteran was treated for a fungal rash in October 1965, January 1966, and August 1966.  In September 1967, he was treated for a rash on his buttocks, an abscess formation, and a swollen inguinal lymph node.  Large body welts were also noted in September 1967 and attributed to an allergic reaction.  Although service records do not show the specific diagnoses of dermatitis or eczema, they do document recurrent skin problems and skin rashes.  

Recent private and VA treatment records also document recurrent findings of a skin rash since May 2000.  The Veteran was diagnosed with eczema and dermatitis by VA and private physicians in July 2008 and August 2008, respectively.  These diagnoses were confirmed upon VA examinations in November 2014 and March 2016.  The record therefore establishes the first and second elements of service connection-a current disability and in-service injury. 

The Board finds that the evidence is in relative equipoise as to whether the third element of service connection, a nexus between the current disability and in-service injury, is demonstrated.  The Veteran competently and credibly testified in October 2015 that he experienced the onset of a skin rash during service that has reoccurred since that time.  He also testified that he was treated soon after service for the condition by a dermatologist, but records of this treatment are no longer available.  Although VA examiners have provided medical opinions against the claim, the opinions are based solely on the absence of the specific diagnosis of eczema in the service records and the time that passed before the condition was documented in the available treatment records.  The Board does not find this rationale persuasive in light of the Veteran's credible statements and testimony.  The evidence for and against the claim is therefore in relative equipoise and the Board will resolve all doubt in favor of the Veteran and grant the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


Herpes Zoster and Herpes Simplex

The Veteran contends that service connection is warranted for herpes zoster, claimed as herpes simplex, to include as secondary to service-connected PTSD and associated anxiety.  

As a preliminary matter, the Board notes there is some confusion in the record as to whether the Veteran has a skin condition diagnosed as herpes zoster, herpes simplex, or both.  The Board takes judicial notice of the fact that herpes zoster and herpes simplex are different species of the herpes virus-though both can manifest skin rashes and other dermatological outbreaks.   See Smith v. Derwinski, 1 Vet.App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute.").  According to the March 2016 VA examiner, the herpes simplex virus is further divided into two subcategories: herpes simplex I, causing oral ulcers, and herpes simplex II, causing genital lesions.  In contrast, the herpes zoster virus causes chickenpox or the latent infection known as shingles.  The VA examiner further noted that "the clinical form of herpes zoster/shingles is characterized by a painful vesicular eruption in a dermatology distribution."  

After review of the complete record, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a chronic skin condition due to a herpes virus, to include herpes zoster or herpes simplex.  Although private treatment records contain some references to both conditions, the more recent medical evidence demonstrates that the Veteran does not have a skin disability related to any form of the herpes virus. 

Review of the service records is negative for findings or diagnoses of a herpes-related skin condition.  As noted above, the Veteran was treated on several occasions for penile lesions, genital rashes, and urethritis due to venereal disease; however, these conditions were attributed to non-herpes etiologies.  The Veteran's complaints of a rash on his inner thigh, buttocks, and groin were identified as a fungal rash in October 1965 and January 1966, and his complaints of large welts in September 1967 were due to an allergic reaction.  The Veteran was also treated for symptoms associated with a bacterial infection of the skin in March 1967 (after a circumcision) and in September 1967.  Furthermore, the March 2016 VA examiner stated in March 2016 and January 2017 medical opinion reports that the Veteran's service records did not contain any diagnoses of herpes zoster, herpes simplex, or evidence of herpetic lesions.  The examiner further noted that the Veteran's in-service skin symptoms and diagnoses were related to fungal rashes, bacterial infections, or poor hygiene and were not pathophysiological related to the herpes virus.  

The post-service treatment records contain some findings of herpes zoster and herpes simplex.  In May 2000, the Veteran's private primary care physician noted the presence of "macular lesions that appeared to be healing quite well" and diagnosed herpes zoster and external hemorrhoids.  There are no other findings or diagnoses of herpes zoster in the Veteran's VA or private records dating from 2000 to the present.  The only other reference to the condition is a notation in VA and private records that the Veteran was administered the herpes zoster (shingles) vaccination in June 2015.  While the administration of a zoster vaccination may itself count as evidence of the condition, the Board notes that VA treatment records document that the Veteran himself requested the vaccination and there is no indication it was provided in response to any specific diagnosis, complaints, or symptoms.  The March 2016 VA examiner also observed that the Veteran's clinical presentation of a macular rash in May 2000 was not consistent with herpes zoster, and the only treatment provided was for hemorrhoids.  

With respect to herpes simplex, the only clear medical evidence of the condition dates from a June 2004 letter from the Veteran's private primary care physician stating simply that the Veteran "suffers from intermittent recurrences of [h]erpes [s]implex II.  This appears to have been contracted during his service in Vietnam." The private physician did not provide any rationale or medical bases for this conclusion and treatment records from the same physician are negative for diagnoses or treatment for herpes simplex II.  The Veteran has also never received treatment for any variation of the herpes virus at a VA facility.  Instead, he has received regular treatment for a skin rash diagnosed as dermatitis or eczema.  Service connection for this non-herpetic skin condition was awarded earlier in this Board decision.  Although a November 2014 VA examiner initially diagnosed "herpes simplex," the Board finds the examination report is unclear and internally inconsistent, as it also addresses a diagnosis of "lymphogranuloma venerium," does not contain a proper rationale for its findings, and indicates that the Veteran does not actually manifest any pathology consistent with herpes of other similar conditions.  As such, the November 2014 examination is of little probative value.  
Also weighing against the presence of a current herpes-related skin condition are the conclusions of the March 2016 VA examiner.  After physically examining the Veteran and reviewing the claims file in March 2016, the examiner found there was no objective evidence or pathology of the claimed disease.  The VA examiner further noted in the March 2016 medical opinion report that there was no laboratory results or viral cultures confirming the diagnosis of herpes zoster or herpes simplex and the Veteran's current symptoms were not consistent with the manifestation of either herpes-related condition.  The examiner reiterated these findings in a January 2017 medical opinion report.  The Board finds that the March 2016 VA examiner's medical opinions were based on an accurate review of the facts in this case, were accompanied by a well-explained and reasoned rationale, and specifically considered the Veteran's lay testimony and reports of symptoms, as well as the June 2004 letter from his private physician.  The March 2016 VA examiner's medical opinions are therefore entitled to significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed)

The Board has also considered the statements and testimony of the Veteran that he first experienced skin symptoms related to herpes zoster and/or herpes simplex during active duty that have reoccurred to the present day.  The Veteran testified in October 2015 that he experienced an itchy rash and blisters on his buttocks during his last six months of active duty.  He also testified that he was diagnosed with herpes simplex by his private physician in California soon after service, but medical records of this treatment and diagnosis are not available for inclusion in the claims file.  The Veteran is certainly competent to report the symptoms he experiences and his testimony "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, however, the Board finds that the Veteran is not competent to diagnose the presence of herpes zoster and herpes simplex or relate his symptoms to these specific diagnoses.  He also not provided a sufficient description of his symptoms to permit the Board to conclude the specific disability exists.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Herpes zoster and herpes simplex are specific variations of the herpes virus and manifest symptoms similar to many other skin conditions.  The claimed disabilities therefore require specialized training to properly diagnose.  Additionally, the Veteran's reports regarding the manifestation of his symptoms are very similar to those associated with other skin conditions, including the dermatitis and eczema discussed and service-connected above.  For example, the Veteran testified that the claimed condition manifested as an itchy rash on his buttocks during service; while service records document treatment for similar symptoms that were characterized as fungal and bacterial infections.  The Board also finds the Veteran's lay reports regarding a herpes-related disability are outweighed by the medical evidence weighing against the claims, particularly as the March 2016 VA examiner stated that the Veteran's description of his symptoms was not consistent with a herpetic skin outbreaks.  The determinative issue in this case (i.e. whether the Veteran manifests the specific condition of herpes zoster or herpes simplex) involves a medical diagnosis and there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Thus, the Board concludes that the evidence weighs against the finding of a current and chronic disability manifested by herpes zoster or herpes simplex.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection and it is denied. 







ORDER

Entitlement to service connection for hepatitis C is granted. 

Entitlement to service connection for a skin rash, diagnosed as eczema and dermatitis, is granted.

Entitlement to service connection for herpes zoster (claimed as herpes simplex) is denied. 

 

____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


